11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Penny Riggs,                                  * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CV1310459.

Vs. No. 11-18-00276-CV                        * October 1, 2020

Old Republic Insurance Company,               * Memorandum Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Penny Riggs.